1    JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
     3800 Howard Hughes Drive, Suite 500
 3   Las Vegas, Nevada 89169
     E-mail: jthompson@clarkhill.com
 4   Telephone: (702) 862-8300
     Facsimile: (702) 862-8400
 5   Attorney for Defendant
     Equifax Information Services LLC
 6

 7
 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     CLIFTON L. JONES,                )                 Case No. 2:20-cv-00134-GMN-EJY
lO                                    )
                      Plaintiff,      )
11                                    )
                                      )                 JOINT MOTION FOR EXTENSION OF
12 vs.                                )
                                      )                 TIME FOR DEFENDANT EQUIFAX
13 EQUIFAX INFORMA TION SERVICES LLC, �                 INFORMATION SERVICES LLC TO
                                                        FILE ANSWER
14                                                   )
                                Defendant.           )
15                                                   ) SECOND REQUEST

16
17          Defendant Equifax Information Services LLC ("Equifax") has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20
     AGREED to by and among counsel, that Defendant Equifax Info1mation Services LLC's time to
21
     answer, move or otherwise respond to the Complaint in this action is extended from March 16,
22
     2020 through and including April 15, 2020. The request was made by Equifax so that it can have
23
24   an opportunity to collect and review its internal files pertaining to the allegations in the

25   Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to
26   cause delay.
27          Respectfully submitted, this 13th day of March, 2020.
28
 1
 2   CLARK HILL PLLC                                    No opposition
 3   By: ls/Jeremy J. Thompson                          ls/David H. Krieger
     Jeremy J. Thompson                                 David H. Krieger, Esq.
 4   Nevada Bar No. 12503                               Nevada Bar No. 9086
     3800 Howard Hughes Pkwy,                           KRIEGER LAW GROUP, LLC
 5
     Suite 500                                          2850 W. Horizon Ridge Blvd.
 6   Las Vegas, NV 89169                                Suite 200
     Tel: (702) 862-8300                                Henderson, NV 89052
 7   Fax: (702) 862-8400                                Phone: (702) 848-3855
     Email: jthompson@clarkhill.com                     Fax: (702) 385-5518
 8
                                                        Email: dkrieger@kriegerlawgroup.com
 9
     Attorney for Defendant Equifax Information
     Services LLC                                       Attorneys for Plaintiff
10
11
12
13   IT IS SO ORDERED:

14
15   United States Magistrate Judge
16   DATED: ______
            March 16, 2020 _
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
